





FIRST AMENDMENT TO
RIGHTS OFFERING AGREEMENT


This First Amendment to Rights Offering Agreement (the “Amendment”), dated as
January 27, 2020, is entered into by and among Infrastructure and Energy
Alternatives, Inc., a Delaware corporation (“IEA” or the “Company”), Ares
Special Situations Fund IV, L.P., a Delaware limited partnership (“Ares SSF”),
ASOF Holdings I, L.P., a Delaware limited partnership (“ASOF” and, together with
Ares SSF, “Ares”), Oaktree Power Opportunities Fund III Delaware, L.P., a
Delaware limited partnership (“OPPF”), Infrastructure and Energy Alternatives,
LLC, a Delaware limited liability company (“Oaktree Holdco”) and OT POF IEA
Preferred B Aggregator, L.P., a Delaware limited partnership (“OT Aggregator”
and, together with OPPF and Oaktree Holdco, “Oaktree”).


Recitals


WHEREAS, on October 29, 2019, IEA entered into an Equity Commitment Agreement
(the “Tranche 2 ECA”) with Ares and Oaktree, pursuant to which, on the terms and
subject to the conditions set forth therein, IEA issued to Ares and Ares
purchased from IEA at the initial closing (the “Closing”) 80,000 shares of
Series B-3 Preferred Stock and 3,568,750 Warrants, and Ares and Oaktree
committed to purchase up to 30,000 additional shares of Series B-3 Preferred
Stock with associated Warrants (collectively, the “Tranche 2 Financing”);


WHEREAS, as a condition of the recommendation of the Special Committee of the
Board of Directors of IEA (the “Special Committee”) in favor of the Tranche 2
Financing, the parties agreed that the Company would effectuate a rights
offering and entered into that certain Rights Offering Agreement, dated as of
October 29, 2019 (the “Rights Offering Agreement”), by and among the Company,
Ares and Oaktree; and


WHEREAS, the parties desire to make certain amendments to the terms of the
Rights Offering Agreement.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.


Agreement
    
1.
Capitalized Terms. Capitalized terms used herein without definition shall have
the meaning ascribed to such terms in the Rights Offering Agreement.



2.
Amendments. Exhibit A to the Rights Offering Agreement is hereby amended and
restated in its entirety as Exhibit A attached to this Amendment.



3.
Special Committee. No amendment, modification or waiver of any provision of this
Amendment shall be made by the Company under or with respect to this Amendment
without first obtaining the approval of the Special Committee. In addition to
any approval of the Board, and without limiting the other requirements set forth
herein, the prior approval of the Special Committee shall be required for the
Company to take any action that would breach in any material respect the
Company’s obligations under this Amendment and/or prevent or materially delay
the consummation of the transactions contemplated thereby and hereby and, in the
event any such action is taken without the prior approval of the Special
Committee, such action shall in no event be deemed to be a breach or violation
of this Amendment for any purpose hereof with respect to Ares or Oaktree.



4.
Representations. Each party hereto represents and warrants to the other parties
hereto that such party has all requisite power and authority to enter into,
execute, and deliver this Amendment, that this Amendment has been duly and
validly authorized by all requisite action to enter into, execute, and deliver
this Amendment and to perform his or its obligations hereunder and that this
Amendment constitutes its valid, legal and binding obligations enforceable in
accordance with, its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws limiting creditors’
rights generally or by equitable remedies (regardless of whether enforceability
is considered in a proceeding at law or in equity).



5.
Governing Law. This Amendment will be governed by Delaware Law without regard to
the conflicts of law principles thereof. All actions and proceedings arising out
of or relating to this Amendment shall be heard and determined in the Court of
Chancery of the State of Delaware, and the parties hereby irrevocably submit to
the exclusive jurisdiction of






--------------------------------------------------------------------------------





such court (and, in the case of appeals, appropriate appellate courts therefrom)
in any such action or proceeding, irrevocably waive the defense of an
inconvenient forum to the maintenance of any such action or proceeding.


6.
Jointly Drafted; Advice of Counsel. The words used in this Amendment shall be
deemed words chosen by the parties to express their mutual intent, and no rule
of construction against any party shall apply to any term or provision of this
Amendment. This Amendment is entered into by all parties hereto freely and
voluntarily, and with and upon the advice of counsel. All parties hereto warrant
that they have been fully advised by their attorneys with respect to the
advisability of executing this Amendment and with respect to the releases and
other matters contained herein.



7.
Counterparts and Facsimiles. This Amendment may be executed in counterparts,
which collectively shall be deemed an original and which, taken together, shall
constitute one and the same instrument. Electronic or facsimile copies of
counterparts of this Amendment shall have the full force and effect as an
original.



8.
Entire Agreement, Modifications, Etc. This Amendment and the Rights Offering
Agreement, as amended, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all previous negotiations,
agreements, understandings or commitments concerning the subject matter hereof,
and shall not be released, discharged, changed, waived, or modified except by
instruments in writing signed by each of the parties. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and upon their
respective successors and permitted assigns. The parties acknowledge that no
person or entity, nor an agent or attorney of any person or entity, has made any
promises, representations, or warranties whatsoever, express or implied, which
are not expressly contained in the Rights Offering Agreement or this Amendment,
and the parties further acknowledge that they have not entered into this
Amendment in reliance upon any collateral promise, representation, warranty, or
in reliance upon any belief as to any fact or matter not recited in the Rights
Offering Agreement or this Amendment.



9.
Benefits. Nothing in this Amendment, express or implied, is intended or shall be
construed to give any party other than the parties to this Amendment or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any Amendment or any provision contained herein.
Notwithstanding the foregoing, the Public Stockholders shall be express
third-party beneficiaries of this Amendment.



[Signature page follows]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


IEA:


Infrastructure and Energy Alternatives, Inc.


By:    /s/ John P. Roehm                    
Name: John P. Roehm
Title:   Chief Executive Officer






 
ARES:


Ares Special Situations Fund IV, L.P.
By: ASSF Management IV, L.P., its general partner
By: ASSF Management IV GP LLC, its general partner


By:    /s/ Aaron Rosen                    
Name: Aaron Rosen
Title:   Partner 




ASOF Holdings I, L.P.
By: ASOF Management, L.P., its general partner
By: ASOF Management GP LLC, its general partner


By:    /s/ Aaron Rosen                   
Name: Aaron Rosen
Title:   Partner


Notice Information:


c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Email: sgraves@aresmgmt.com
PEGeneralCounsel@aresmgmt.com
Attention: Scott Graves









































--------------------------------------------------------------------------------





OAKTREE:


INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC,


By:    /s/ Ian Schapiro                    
Name: Ian Schapiro
Title:   Authorized Signatory 




By:    /s/ Peter Jonna                    
Name: Peter Jonna
Title:   Authorized Signatory


OT POF IEA Preferred B Aggregator,
L.P.




By: OT POF IEA Preferred B Aggregator GP, LLC
Its: General Partner


By: Oaktree Power Opportunities Fund III Delaware, L.P.
Its: Managing Member


By: Oaktree Power Opportunities Fund III GP, L.P.
Its: General Partner


By: Oaktree Fund GP, LLC
Its: General Partner


By: Oaktree Fund GP I, L.P.
Its: Managing Member


By:    /s/ Ian Schapiro                    
Name: Ian Schapiro
Title:   Authorized Signatory 




By:    /s/ Peter Jonna                    
Name: Peter Jonna
Title:   Authorized Signatory




Oaktree Power Opportunities Fund III
Delaware, L.P.


By: Oaktree Power Opportunities Fund III GP, L.P.
Its: General Partner


By: Oaktree Fund GP, LLC
Its: General Partner


By: Oaktree Fund GP I, L.P.


By:    /s/ Ian Schapiro                    
Name: Ian Schapiro
Title:   Authorized Signatory 




By:    /s/ Peter Jonna                    





--------------------------------------------------------------------------------





Name: Peter Jonna
Title:   Authorized Signatory




Notice Information:


333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Email: ischapiro@oaktreecapital.com
pjonna@oaktreecapital.com
Attention: Ian Schapiro
Peter Jonna









--------------------------------------------------------------------------------









EXHIBIT A
RIGHTS OFFERING


Aggregate Amount of Securities Offered
The Rights Offering will entitle the Public Stockholders to purchase up to an
aggregate of 15,000 shares of Series B-3 Preferred Stock and 515,625 warrants
(the terms of such warrants will be substantially consistent with the material
terms in the Exhibit to the Tranche 2 ECA (but without the private placement
legend or section 8 thereof) at an aggregate price of $15,000,000.
Record Date
One Right to subscribe for one Unit (as defined below) will be distributed to
Public Stockholders as of a record date (the “Record Date”) to be determined by
the IEA Board of Directors, with the consent of the Special Committee, for each
share of common stock held on the Record Date.
Rights Offering Period
20 business days, or such longer period as may be approved by the Special
Committee.
Minimum Subscription Requirement
Minimum subscription requirement (the “Minimum Subscription Requirement”):
$50,000.
Basic Subscription Right; Minimum Subscription Privilege
Each Right will entitle the Public Stockholder that is a holder thereof to
subscribe for one unit (a “Unit”) consisting of one share of Series B-3
Preferred Stock and 34.375 warrants (subject to rounding at settlement) to
purchase common stock at a price of $1,000.00 per Unit (the “Basic Subscription
Right”).


In addition, each Public Stockholder shall have the right (the “Minimum
Subscription Privilege”) to purchase a minimum of $50,000 of Units to satisfy
the Minimum Subscription Requirement, if such amount is greater than the amount
of Units that could have been purchased based on the Rights distributed to such
Public Stockholder, subject to the reduction and other limitations described
below.


Units will be issued in their component parts upon settlement of subscriptions.
Over-Subscription Privilege
Each Right will contain an Over-Subscription Privilege (the “Over-Subscription
Privilege”), which will permit each Public Stockholder that is a holder thereof
who has exercised its Minimum Subscription Privilege or Basic Subscription Right
in full to purchase any unsubscribed portion of the aggregate Amount of
Securities Offered on a pro rata basis, subject to the Maximum Subscription
Limitation (as defined herein).
Overall Limitation
The maximum number of Units that a subscriber may purchase through exercising
its Basic Subscription Rights, Minimum Subscription Privilege and
Over-Subscription Privilege is 2,250 Units, or $2.25 million in the aggregate
(the “Maximum Subscription Limitation”).






--------------------------------------------------------------------------------





Pro Ration
If aggregate exercises of Basic Subscription Rights, Minimum Subscription
Privileges and Over-Subscription Privileges do not exceed 15,000 Units in the
aggregate, then subscribers will be allocated the number of Units for which it
has subscribed pursuant to its Basic Subscription Rights, Minimum Subscription
Privileges and Over-Subscription Privileges (subject to the Maximum Subscription
Limitation).


If aggregate exercises of Basic Subscription Rights and Minimum Subscription
Privileges do not exceed 15,000 Units, but aggregate exercises of
Over-Subscription Privileges would cause the aggregate number of Units
subscribed for to exceed 15,000 Units, subscribers will be allocated the number
of Units for which it has exercised its Basic Subscription Rights and Minimum
Subscription Privileges (subject to the Maximum Subscription Limitation).
Following such allocation, Over-Subscription Requests will be partially honored
and subscribers will be allocated the remaining number of Units up to the
aggregate offering size of 15,000 Units pro-rata among the subscribers
exercising their Over-Subscription Privilege based on the number of Units
subscribed by such holders under their Basic Subscription Rights and Minimum
Subscription Privileges. If this pro-rata allocation results in any subscriber
receiving a greater number of Units than the subscriber subscribed for pursuant
to the exercise of the Over-Subscription Privilege (or is otherwise limited by
the Maximum Subscription Limitation), then such subscriber will be allocated
only that number of Units for which the subscriber made an Oversubscription
Request (or for which such subscriber is otherwise limited by the Maximum
Subscription Limitation).


If aggregate exercises of Basic Subscription Rights and Minimum Subscription
Privileges exceed 15,000 Units, Over-Subscription Requests will not be honored
due to the maximum aggregate offering size of 15,000 Units. Units subscribed for
in the Basic Subscription Rights and Minimum Subscription Privileges will be
reduced on a pro rata basis (but not below one Unit) based on the number of
Units subscribed by such holders under their Basic Subscription Rights and
Minimum Subscription Privileges until the aggregate offering size is reduced to
15,000 Units. For any reduction under this paragraph, the Minimum Subscription
Requirement shall no longer apply.
Transferability
The Rights will be fully transferrable by the holder subject to the applicable
holder’s compliance with federal and state securities laws; however, the Company
need not list the Rights for trading on any securities exchange.








